Citation Nr: 0620903	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-37 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Stephen M. McLoughlin


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for secondary 
service connection for hypertension as due to post-traumatic 
stress disorder.

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess v. Nichelson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

This veteran was granted service connection for PTSD on June 
2003.  He now seeks service connection for hypertension as 
secondary to his service connected PTSD.  	
Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder (38 C.F.R. § 3.310(a)(2005)).  
Service connection may also be granted when it is shown that 
the claimed disability has been aggravated by a service-
connected disability. See Allen v. Brown, 7 Vet. App. 439 
(1995). Because the veteran's hypertension existed before his 
PTSD, he can receive compensation for hypertension if it is 
found that his PTSD aggravated his hypertension over and 
above the degree of disability existing prior to the 
aggravation. 

There are three pieces of evidence that address the veteran's 
claim.  The first comes from a note written in August 2003 by 
a VA physician's assistant (PA), in which he writes "I know 
of no relationship between the two" when referring to the 
veteran's PTSD and hypertension.  During the same month, a VA 
certified nurse practitioner (CNP) diagnosed, "Hypertension, 
not related to post-traumatic stress disorder" during a VA 
examination.  She cited the statement made by the PA in her 
analysis.  Finally, in February 2004, the PA wrote a letter 
stating that "it is felt that it is just as likely as not, 
that his hypertension is related to his post traumatic stress 
disorder."

Although the balance of evidence seems to favor a finding of 
no connection because two pieces of evidence suggest there is 
no connection between the veteran's hypertension and his PTSD 
while only one piece suggests a connection, the Board feels 
there is sufficient ambiguity in the record to warrant 
another VA examination.  The PA seems to contradict himself 
by first suggesting that no connection existed then claiming 
that a connection is just as likely as not less than a year 
later.  The CNP's statement is potentially tainted by this 
contradiction as well because she relies on the PA's first 
statement when concluding that there is no connection.  
Therefore, the Board feels that it is necessary to enlist a 
specialist in cardiology to conduct a VA examination to 
address this ambiguity and determine if there is a connection 
between the veteran's service connected PTSD and his 
diagnosed hypertension.  

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nichelson, 19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for hypertension since July 2003.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran is to be afforded a VA 
cardiovascular examination to clarify 
whether the hypertension is related to 
PTSD.   All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner. The physician should be 
directed to determine whether PTSD either 
caused or aggravated the veteran's 
hypertension.  If it is determined that 
PTSD has worsened the veteran's 
hypertension, the physician should, if 
possible, quantify the degree to which 
the PTSD has worsened the veteran's 
hypertension beyond its normal 
progression.  If quantifying the effect 
is not possible, the physician should so 
state. Adequate reasons and bases for any 
opinion rendered must be provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file. The RO 
must notify the veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



